IN THE SUPREME COURT OF IOWA
                                No. 07–0602

                              Filed July 9, 2010


STATE OF IOWA,

      Appellee,

vs.

ALLEN LEROY HUENEFELD,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Linn County, Amanda P.

Potterfield, Judge.



      Defendant seeks further review of court of appeals’ decision

holding the district court did not err in admitting testimony that

defendant claimed was prejudicial and determining certain claims of

ineffective assistance of counsel were preserved and others were not
preserved for postconviction review.          DECISION OF COURT OF

APPEALS     VACATED      IN    PART;    DISTRICT   COURT   JUDGMENT

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Patricia A. Reynolds,

Assistant Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, and Thomas W. Andrews,

Assistant Attorney General, for appellee.
                                         2
PER CURIAM.
       This matter comes to us on further review of the court of appeals’

decision in an appeal by appellant, Allen Huenefeld, of his conviction of

sexual abuse in the second degree. The court of appeals held the district

court’s admission of certain testimony did not prejudice Huenefeld. In

addition, the court of appeals preserved some of Huenefeld’s ineffective-

assistance-of-counsel claims for postconviction review, but refused to

preserve other ineffective-assistance claims raised by the defendant,

concluding the defendant had not made an adequate record on those

claims. We have taken the case on further review to evaluate whether

Huenefeld is required to establish a record on direct appeal to preserve

his ineffective-assistance-of-counsel claims for postconviction review. 1

See State v. Doggett, 687 N.W.2d 97, 99 (Iowa 2004) (declining to exercise

discretion on further review to consider all issues raised on appeal,

deciding instead to consider only the ineffective-assistance-of-counsel

claim).

       In an opinion we filed today, State v. Johnson, ___ N.W.2d ___, ___

(Iowa 2010), we held that, under Iowa Code section 814.7 (2007), a

defendant need not establish any record on direct appeal to preserve an

ineffective-assistance-of-counsel claim for postconviction review.               We

stated:

       Based on the provisions of section 814.7, we hold defendants
       are no longer required to raise ineffective-assistance claims
       on direct appeal, and when they choose to do so, they are
       not required to make any particular record in order to
       preserve the claim for postconviction relief.
             . . . If the defendant requests that the court decide the
       claim on direct appeal, it is for the court to determine
       whether the record is adequate, and if so, to resolve the

       1The  court of appeals’ decision is final as to the other issues raised by the
defendant on appeal. See Everly v. Knoxville Cmty. Sch. Dist., 774 N.W.2d 488, 492
(Iowa 2009).
                                    3
      claim. If, however, the court determines the claim cannot be
      addressed on appeal, the court must preserve it for a
      postconviction-relief proceeding, regardless of the court’s
      view of the potential viability of the claim.

Johnson, ___ N.W.2d at ___.

      Applying these principles here, we agree with the court of appeals’

assessment that the record is inadequate to decide Huenefeld’s

ineffective-assistance-of-counsel claims.   Therefore, pursuant to our

obligation under section 814.7(3), we preserve all of Huenefeld’s

ineffective-assistance claims for postconviction review, both those raised

by appellate counsel and those raised pro se.     We vacate the court of

appeals’ contrary decision.

      DECISION OF COURT OF APPEALS VACATED IN PART;

DISTRICT COURT JUDGMENT AFFIRMED.

      This is not a published opinion.